Dear Mr. Waitz:
Your request for an Attorney General's Opinion as to whether you need approval of the State Bond Commission in order to enter into a lease agreement for additional office space has been assigned to me for research and reply.
Under La.Const. art. VII, § 8, "[n]o bonds or other obligations shall be issued or sold by the state, directly or through any state board, agency, or commission, or by any political subdivision of the state, unless prior written approval of the bond commission is obtained." We have previously interpreted that section to require approval for leases that span for more than one fiscal year and do not contain a non-appropriation clause.1 Conversely, this office has consistently opined that lease-purchase agreements containing a "non-funding out" or a "non-appropriation" clause in favor of the public entity do not constitute incurring debt requiring State Bond Commission approval.2
You indicated that the lease agreement contains language similar to a "non- appropriation clause," under which the lease payments are subject to the district attorney including the lease expenditures in his duly adopted budget pursuant to the Louisiana Local Government Budget Act, La.R.S. 39:1301 et seq. and such budget being fully funded. Thus, it is the opinion of this office that the approval of the State *Page 2 
Bond Commission is not needed in order for a district attorney to enter into a lease agreement for additional office space.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
BY:__________________________ BANJAMIN A. HUXEN II Assistant Attorney General
JDC/BAH II
1 See Schwab v. City of Kenner, 97-287 (La. App. 5 Cir. 3/11/98), 709 So.2d 320 and Attorney General Opinion No. 00-0433A.
2 See Attorney General Opinion Nos. 83-1045, 81-701, 92-559, 98-258, 95-508, 95-342, and 09-0003.